Citation Nr: 1737276	
Decision Date: 09/06/17    Archive Date: 09/19/17

DOCKET NO.  10-38 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depressive disorder, adjustment disorder, and generalized anxiety disorder, as secondary to service-connected lumbosacral strain with lumbar facet arthropathy and bilateral lower extremity radiculopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Douglas, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from September 1986 to May 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Newark, New Jersey, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board reopened a previously denied service connection claim in December 2012 and remanded the issue for additional development.  The issue was remanded for further development in April 2016.


FINDING OF FACT

An acquired psychiatric disorder, to include depressive disorder, adjustment disorder, and generalized anxiety disorder, was not manifest during service, a psychoses was not manifest within one year of service; and, the preponderance of the evidence fails to establish that a present acquired psychiatric disorder is etiologically related to service or to a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include depressive disorder, adjustment disorder, and generalized anxiety disorder, have not been met.  38 U.S.C.A. §§ 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The matter was most recently Remanded in April 2016 for the purpose of securing additional VA treatment records and an addendum medical opinion.  Identified records have been associated with the file.  An addendum psychiatric opinion was obtained in June 2016.  Although the June 2016 VA examiner did not specifically refer to treatment reports dated in September 2009 and March 2011, the overall report clearly indicates the examiner reviewed and adequately considered the complete record.  There has been substantial compliance with prior remand directives. See Dyment v. West, 13 Vet. App. 141 (1999).

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Service Connection Claim

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2016).  When aggravation of a nonservice-connected condition is proximately due to or a result of a service-connected disability a veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Diagnoses of mental disorders to the Diagnostic and Statistical Manual of Mental Disorders and if a diagnosis is not supported by the findings on the examination report, the rating agency shall return the report to the examiner to substantiate the diagnosis.  38 C.F.R. § 4.125(a) (2016).  VA's regulations regarding rating psychiatric disorders were amended to replace references to DSM-4 to DSM-5 and update the nomenclature used to refer to certain psychiatric conditions.  See 80 Fed. Reg. 14308 (March 19, 2015).  However, VA has specifically stated that the DSM-5 criteria are not for application to appeals certified to the Board before August 14, 2014.  Id.  In this case, all examinations and evaluations have appropriately employed the DSM-4 criteria.  

Certain chronic diseases, including psychoses, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Psychoses are qualifying chronic diseases.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection for any such acquired psychiatric disorder via the demonstration of continuity of symptomatology is applicable in the present case.

Even though a disease is not included on the list of presumptive diseases, a nexus between the disease and service may nevertheless be established on the basis of direct service connection.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  When a claimed disability is not included as a presumptive disability, direct service connection may nevertheless be established by evidence demonstrating that the disability was in fact incurred during service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 C.F.R. § 3.102 (2016).

The Veteran contends that he has an acquired psychiatric disorder, to include depressive disorder, adjustment disorder, and generalized anxiety disorder, as a result of active service.  More specifically, he contends that an acquired psychiatric disorder developed as a result of chronic pain and physical limitations secondary to his service-connected lumbosacral strain with lumbar facet arthropathy and bilateral lower extremity radiculopathy.

Service treatment records are negative for complaint, treatment, or diagnosis related to an acquired psychiatric disorder.  Records show he was treated for chronic low back pain.  His April 1988 separation examination revealed a normal clinical psychiatric evaluation.  

VA records show service connection is established for lumbosacral strain with lumbar facet arthropathy (40 percent disabling), left lower extremity radiculopathy (10 percent), and right lower extremity radiculopathy (10 percent).  

VA examination in January 2010 included a diagnosis of antisocial personality disorder, but the examiner deferred providing a DSM - 4 Axis I diagnosis stating that any evidence of depression would be secondary to non-military factors and that no depression was noted in the present evaluation other than by history.  The examiner also noted the Veteran appeared to be exaggerating symptoms and to be minimizing the impact his substance abuse and incarceration had on his life.  It was the examiner's opinion that there was no nexus between his allegations of depressed mood and his history of service-connected pain.  His depression was found to be as likely as not primarily a consequence of his long history of incarceration, his long history of homelessness, and his long history of substance abuse.



A September 2010 statement from a VA licensed clinical social worker noted the Veteran had been seen for individual counseling and that treatment issue were related to generalized feelings of depression and anxiety.  Probable stressors were noted to be associated with his concerns about his medical/physical problems.

VA treatment records dated from 2009 to 2016 include diagnoses of depressive disorder, generalized anxiety disorder, anxiety disorder, adjustment disorder, and mood disorder without opinion as to etiology.  A March 2011 report noted diagnoses of anxiety disorder, rule out anxiety disorder, and adjustment disorder with depressed and anxious mood.  It was noted that there was one stressor - back pain.  

VA examination in April 2013 included a diagnosis of polysubstance abuse, in remission.  The examiner found that a medical nexus between the Veteran's currently claimed symptom of depressed mood and his service-connected conditions could not be established at that time and did not appear to meet clinical significance for a full Axis I disorder.  His physical disabilities were less likely than not the aggravating factors in his self-reported symptoms of depression.  It was noted he subjectively reported "depressed" mood, but that behavioral and other psychological symptoms of depression were not reported and were absent from the documentation reviewed.  The examiner found there was no credible evidence establishing other markers of depression, including anhedonia, amotivation, suicidal ideation, worthlessness, hopelessness, helplessness, psychomotor retardation/agitation, or sleep interruption.  Such markers were not observed upon examination.  

The examiner also noted that the Veteran first reported depression in 2009 and that he attributed it to his physical condition, but that it did not coincide with any exacerbation of his service-connected condition based on his other healthcare notes during this time.  While it was acknowledged that he reported increased feelings of frustration and sadness over his physical disability, the examiner found these feelings did not appear to be unreasonable nor clinically impairing in terms of his work and social functioning.  Additionally, it was noted that treatment reports as recent as 2012 had indicated mild, transient instances of depressed mood. 

A June 2016 VA medical opinion found it was less likely that a diagnosed psychiatric disorder was incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted the Veteran had a numerous amount of external stressors that occurred before and after military service and that, although he had presented with mental health diagnoses in the past (anxiety, substance dependence), there was less than a 50 percent probability (less likely as not) that the in-service injury was the nexus of his psychiatric diagnostic conditions.  The probability that his father's death in a tragic manner prior to his service concurrent with the stress and strain of living in jail and being in and out of trouble in service and consistently as a civilian were likely fifty percent or more to be linked to his psychiatric diagnoses.  

The examiner also found that an service-connected disability aggravation baseline could not be established due to the number of traumatic events in the Veteran's life both before and after service.  As such, the examiner stated that it was not possible to determine if his service-connected medical injury was at least as likely as not the nidus for the psychiatric diagnosis (anxiety and substance abuse/dependence).

Based upon the evidence of record, the Board finds that an acquired psychiatric disorder, to include depressive disorder, adjustment disorder, and generalized anxiety disorder, did not manifest during service.  Such is simply not shown.  There is no evidence that a psychosis manifested within a year of his discharge from service.  The preponderance of the evidence also fails to establish that a present acquired psychiatric disorder is etiologically related to service or to a service-connected disability.  It is acknowledged that the January 2010 and April 2013 were previously found to be inadequate.  This finding was on an individual basis.  However, taken together, the opinions he January 2010, April 2013, and June 2016 VA opinions in this case are persuasive and based upon adequate rationale.  The examiners are shown to have reviewed the evidence then of record and to have adequately considered the credible lay statements and reported symptom manifestation history of record.  

Reference is made to a March 2011 VA treatment report that noted diagnoses of anxiety disorder, rule out anxiety disorder, and adjustment disorder with depressed and anxious mood and identified one stressor - back pain.  However, the examiner is not shown to have adequately reviewed the pertinent evidence as to the Veteran's other stressors of record.  The aforementioned VA examinations are far more comprehensive and insightful.  The examiners considered the Veteran's history of back pain and determined that the Veteran had other stressors that were far more likely the cause of his psychiatric disorder.  There was no such deliberation in the March 2011 report.  Thus, to the extent the March 2011 report indicates a psychiatric disorder was somehow impacted by pain associated with a service-connected back disability, such an opinion is found to warrant a lesser degree of probative weight based upon a less thorough examination and inconsistency with the other evidence of record.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997) (Board has the authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other evidence).  

Consideration has also been given to the June 2016 VA examiner's inclusion of disciplinary action or trouble the Veteran experienced in service as a source of stress.  Such is not inconsistent with the examiner's other statements that the etiology of his demonstrated psychiatric disorders was multifactorial and less likely the result of any in-service injury, event, or illness.  Indeed, in making this observation, the examiner clearly and unambiguously linked the Veteran's psychiatric problems to events occurring before or after service.  

Consideration has also been given to the Veteran's own personal assertion that he has a present acquired psychiatric disorder, to include depressive disorder, adjustment disorder, and generalized anxiety disorder, as a result of service.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The medical significance of symptoms and chronicity are not conditions readily amenable to lay diagnosis or probative comment regarding etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

The Veteran is competent to report observable symptoms.  However, there is no indication that he is competent to link etiologically any such symptoms to a current diagnosis.  He is not shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that he received any special training or acquired any medical expertise as to such disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Accordingly, the lay evidence does not constitute competent medical evidence and lacks probative value.  

In conclusion, the Board finds that service connection for an acquired psychiatric disorder, to include depressive disorder, adjustment disorder, and generalized anxiety disorder, is not warranted.  When all the evidence is assembled, VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence is against the claim.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include depressive disorder, adjustment disorder, and generalized anxiety disorder, as secondary to service-connected lumbosacral strain with lumbar facet arthropathy and bilateral lower extremity radiculopathy, is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


